Case 1:14-cv-09126-ALC Document 118 Filed 02/05/19 P§§§C]SB{NJY
DOCUMENT ELECTRONICALLY

FILED
DOC#: ________
DATE FILEDZ _M¢L_
UNITED sTATEs
SECURITIES AND EXCHANGE COMMISSION
NEW YoRK REGIONAL oFPICE w(§’,’§)“§§§_‘§§§l" ‘"'"“”‘"E

BROOKFIELD PLACE, 200 VESEY STREET, SUl'l`E 400
NEW YORK, NEW YORK 10281-1022

 

February 4, 2019

BY ECF

Honorable Andrew L. Carter, Jr.
United States District Court
Southern District of New York
40 Foley Square, Room 435
New York, NY 10007

Re: Securities and Exchange Commission v. Thomnson. et al_.. 14-cv-9126 (ALC)

Dear Judge Carter,

We write to request a slight modification to the briefing schedule With respect to Plaintiff
Securities and Exchange Commission’s motion for partial summary judgment against defendant
Anthony Thornpson, set down in the Court’s order of January 8, 2019. The Commission’s senior
trial counsel assigned to this matter is unexpectedly unavailable for part of this Week due to the
death of a close family member over the weekend Accordingly, We request that the briefing
schedule be modified, with all dates pushed back one Weel<. If approved, the following schedule
would apply:

Plaintiff’s Motion for Partial Summary Judgment: February 15, 2019
Defendant’s Response to Plaintiff’ s Motion: March 8, 2019
Plaintiff" s Reply to Defendant’s Response: March 15, 2019

We appreciate the Court’s consideration of this request Counsel for defendants Thompson
and lay Fung and relief defendant Kendall Thompson have advised us that they have no objection
to the revised schedule Defendant Eric Van Nguyen and relief defendant John Babikian have not
appeared in this action.

Respectiiilly submitted,

/
l \o~m\s_i
Thomas P. Smith, Jr.
(212) 336-0171
Smithth@sec.gov
cc: Maranda Pritz, Esq. (via ECF)
James Sallah, Es . via ECF
Roland Riopclle,qE;q. (via E)CF) RDERED-

a/M,Y@/<-%

H N. ANDREWL CARTER, JR
UNlTED STATES DlSTRlCT JUDGE
F¢\;, .S\ 2d q ,

 

